In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00173-CR

______________________________



JAMIE L. WHITE, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the County Court at Law

Harrison County, Texas

Trial Court No. 2007-0500







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Jamie L. White has filed a motion signed by himself and counsel seeking to dismiss his
appeal.  Pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure, his motion is granted.  See
Tex. R. App. P. 42.2.
	We dismiss the appeal.
 

						Bailey C. Moseley
						Justice

Date Submitted:	October 6, 2009
Date Decided:		October 7, 2009

Do Not Publish

nsel to show this Court how we had jurisdiction over the appeal.  Counsel has now
verified that this was a plea agreement case.  
	Because the trial court's certification affirmatively shows Ransom has no right of appeal,
because Ransom's counsel has verified that this was a plea bargain case, and because the record
before us does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005), we must dismiss the appeal.

	We dismiss the appeal for want of jurisdiction.  


						Bailey C. Moseley
						Justice


Date Submitted:	July 14, 2009
Date Decided:		July 15, 2009

Do Not Publish